Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Amendment
The amendment to the specification is acknowledged and entered.

Response to Amendment 
This Office action has been issued in response to amendment filed on 06/21/2022
Claims 1-20 pending. Applicants' arguments have been carefully and respectfully considered and addressed. Accordingly, this action has been made FINAL necessitated by amendment.  

Response to Arguments
In light of the claim, 35 USC 112 rejection is withdrawn. Applicant’s arguments regarding the amended claims were fully considered and are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1-6 and 10-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chao el al (hereinafter Chao) US Publication No 20080253559 in view Boys et al (hereinafter Boys) US Publication No 20080250021


As per claim 1, Chao teaches:
An information processing apparatus comprising: 
A processor programmed to act as:
a search part that searches for data that includes information used for searching: 
a setting part that, in a case where it is not possible to access the information, sets the data that includes the information that cannot be accessed, to be excluded from a search performed by the search part; 
(Paragraphs [0023] and [0050] and [0081], where the index manipulation is the setting constraint)
and a display controller that causes a display device to display a result of the search performed by the search part, 
(Fig. 2-3 and paragraph [0008], [0014])
Chao does not explicitly teach display part to display the data that has been set to be excluded from the search, however in analogous of content management, Boys teaches:
 causes the display device to display the data that has been set to be excluded from the search and that has been excluded from the search performed by the search part
(Fig.6-7 and paragraphs [0083] and [0087], wherein filtered private results are displayed)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Chao and Boys by incorporating the teaching of Boys into the method of Chao. One having ordinary skill in the art would have found it motivated to use the content management of Boys into the system of Chao for the purpose of managing private/encrypted content.

As per claim 2, Chao and Boys teach:  	The information processing apparatus according to claim 1, wherein the data that includes the information that cannot be accessed is encrypted data. (Fig.6-7 and paragraphs [0083] and [0087])( Boys)

As per claim 3, Chao and Boys teach: 	The information processing apparatus according to claim 2, wherein the data that includes the information that cannot be accessed is data that is not permitted to be decrypted by a user who instructed the search. 
(Fig.6-7 and paragraphs [0083] and [0087])( Boys)
As per claim 4, Chao and Boys teach: The information processing apparatus according to claim 1, wherein the display controller executes any of: 
a first mode in which the result of the search and the data that has been set to be excluded from the search by the setting part are displayed on the same screen; 
a second mode in which the result of the search is not displayed by the display device, and the data that has been set to be excluded from the search by the setting part is displayed by the display device; 
or a third mode in which the data that has been set to be excluded from the search by the setting part is not displayed by the display part, and the result of the search is displayed by the display device. 
(Fig. 2-3 and paragraph [0008], [0014])( Chao) and (Fig.6-7 and paragraphs [0083] and [0087])( Boys)

As per claim 5, Chao and Boys teach:The information processing apparatus according to claim 2, wherein the display controller executes any of: 
 	a first mode in which the result of the search and the data that has been set to be excluded from the search by the setting part are displayed on the same screen; a second mode in which the result of the search is not displayed by the display device, and the data that has been set to be excluded from the search by the setting part is displayed by the display device; or a third mode in which the data that has been set to be excluded from the search by the setting part is not displayed by the display part, and the result of the search is displayed by the display device. 
(Fig. 2-3 and paragraph [0008], [0014])( Chao) and (Fig.6-7 and paragraphs [0083] and [0087])( Boys)
As per claim 6, Chao and Boys teach:The information processing apparatus according to claim 3, wherein the display controller executes any of: 
 	a first mode in which the result of the search and the data that has been set to be excluded from the search by the setting part are displayed on the same screen; a second mode in which the result of the search is not displayed by the display device, and the data that has been set to be excluded from the search by the setting part is displayed by the display device; or a third mode in which the data that has been set to be excluded from the search by the setting part is not displayed by the display part, and the result of the search is displayed by the display device. 
(Fig. 2-3 and paragraph [0008], [0014])( Chao) and (Fig.6-7 and paragraphs [0083] and [0087])( Boys)
As per claim 10, Chao and Boys teach: 	The information processing apparatus according to claim 1, wherein, in a case where the data that has been set to be excluded from the search by the setting part and has been displayed on the display device is set as data that is not to be displayed, the display controller, after the setting to not be displayed has been implemented, does not cause the display with to display the data that has been set to not be displayed, when causing the display part to display the result of a search performed by the search part. 
(Fig. 2-3 and paragraph [0008], [0014])( Chao) and (Fig.6-7 and paragraphs [0083] and [0087])( Boys)

As per claim 11, Chao and Boys teach: 	The information processing apparatus according to claim 2, wherein, in a case where the data that has been set to be excluded from the search by the setting part and has been displayed on the display device is set as data that is not to be displayed, the display controller, after the setting to not be displayed has been implemented, does not cause the display device to display the data that has been set to not be displayed, when causing the display device to display the result of a search performed by the search part. (Fig.6-7 and paragraphs [0083] and [0087])( Boys)

As per claim 12, Chao and Ghafourifar teach: 	The information processing apparatus according to claim 3, wherein, in a case where the data that has been set to be excluded from the search by the setting part and has been displayed on the display device is set as data that is not to be displayed, the display controller, after the setting to not be displayed has been implemented, does not cause the display device to display the data that has been set to not be displayed, when causing the display device to display the result of a search performed by the search part. 
(Fig.6-7 and paragraphs [0083] and [0087])( Boys)
As per claim 13, Chao and Boys teach: 	The information processing apparatus according to claim 4, wherein, in a case where the data that has been set to be excluded from the search by the setting part and has been displayed on the display device is set as data that is not to be displayed, the display controller, after the setting to not be displayed has been implemented, does not cause the display device to display the data that has been set to not be displayed, when causing the display device to display the result of a search performed by the search part. 
(Fig.6-7 and paragraphs [0083] and [0087])( Boys)
As per claim 14, Chao and Boys teach: 	The information processing apparatus according to claim 5, wherein, in a case where the data that has been set to be excluded from the search by the setting part and has been displayed on the display device is set as data that is not to be displayed, the display controller, after the setting to not be displayed has been implemented, does not cause the display device to display the data that has been set to not be displayed, when causing the display device to display the result of a search performed by the search part. 
(Fig.6-7 and paragraphs [0083] and [0087])( Boys)
As per claim 15, Chao and Boys teach: 	The information processing apparatus according to claim 6, wherein, in a case where the data that has been set to be excluded from the search by the setting part and has been displayed on the display device is set as data that is not to be displayed, the display controller, after the setting to not be displayed has been implemented, does not cause the display device to display the data that has been set to not be displayed, when causing the display device to display the result of a search performed by the search part. 
(Fig.6-7 and paragraphs [0083] and [0087])( Boys)
As per claim 16, Chao and Boys teach: 	The information processing apparatus according to claim 7, wherein, in a case where the data that has been set to be excluded from the search by the setting part and has been displayed on the display device is set as data that is not to be displayed, the display controller, after the setting to not be displayed has been implemented, does not cause the display device to display the data that has been set to not be displayed, when causing the display device to display the result of a search performed by the search part. 
(Fig.6-7 and paragraphs [0083] and [0087])( Boys)
As per claim 17, Chao and Boys teach: 	The information processing apparatus according to claim 8, wherein, in a case where the data that has been set to be excluded from the search by the setting part and has been displayed on the display device is set as data that is not to be displayed, the display controller, after the setting to not be displayed has been implemented, does not cause the display part to display the data that has been set to not be displayed, when causing the display device to display the result of a search performed by the search part. 
(Fig.6-7 and paragraphs [0083] and [0087])( Boys)
As per claim 18, Chao and Boys teach: 	The information processing apparatus according to claim 1, wherein the display controller, in addition, causes the display device to display information for accessing the information that cannot be accessed.
(Fig.6-7 and paragraphs [0083] and [0087])( Boys)

Claim 20 is a non-transitory computer readable medium corresponding to apparatus claim 1 and it is rejected under the same rational as claim 1.


Claims 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chao and Boys in view Terada et al (hereinafter Terada) US Publication No 20110029921

As per claim 7, Chao and Boys do not explicitly teach display controller, in addition, causes the display part to display a switching image for switching a mode to any of the first mode, the second mode, or the third mode, and switches the mode in a case where the switching image is operated by a user, however in analogous of content management, Terada teaches:
 	display controller, in addition, causes the display device to display a switching image for switching a mode to any of the first mode, the second mode, or the third mode, and switches the mode in a case where the switching image is operated by a user. 
(Paragraphs [0203] and [0205])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Chao and Boys and Terada by incorporating the teaching of Terada into the method of Chao and Boys. One having ordinary skill in the art would have found it motivated to use the content management of Terada into the system of Chao and Boys for the purpose of managing content display.

As per claim 8, Chao and Boys do not explicitly teach display controller, in addition, causes the display part to display a switching image for switching a mode to any of the first mode, the second mode, or the third mode, and switches the mode in a case where the switching image is operated by a user, however in analogous of content management, Terada teaches:
   	display controller, in addition, causes the display part to display a switching image for switching a mode to any of the first mode, the second mode, or the third mode, and switches the mode in a case where the switching image is operated by a user.
(Paragraphs [0203] and [0205])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Chao and Boys and Terada by incorporating the teaching of Terada into the method of Chao and Boys. One having ordinary skill in the art would have found it motivated to use the content management of Terada into the system of Chao and Boys for the purpose of managing content display.
 
As per claim 9, Chao and Boys do not explicitly teach display controller, in addition, causes the display part to display a switching image for switching a mode to any of the first mode, the second mode, or the third mode, and switches the mode in a case where the switching image is operated by the user, however in analogous of content management, Terada teaches:
 	display controller, in addition, causes the display part to display a switching image for switching a mode to any of the first mode, the second mode, or the third mode, and switches the mode in a case where the switching image is operated by the user.
(Paragraphs [0203] and [0205])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Chao and Boys and Terada by incorporating the teaching of Terada into the method of Chao and Boys. One having ordinary skill in the art would have found it motivated to use the content management of Terada into the system of Chao and Boys for the purpose of managing content display.

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chao and Boys in view Jahangiri et al (hereinafter Jahangiri) US Patent No 10885136


A per claim 19, Chao teaches:
An information processing apparatus comprising:
A processor programed to act as:
 	 a search part that searches for data that includes information used for searching: a setting part that, in a case where it is not possible to access the information, sets the data that includes the information that cannot be accessed, to be excluded from a search performed by the search part; 
(Paragraphs [0023] and [0050] and [0081], where the index manipulation is the setting constraint)
and a display controller that causes a display device to display a result of the search performed by the search part, 
(Fig. 2-3 and paragraph [0008], [0014])
Chao does not explicitly teach display device to display the data that has been set to be excluded from the search, however in analogous of content management, Boys teaches:
 	and causes the display device to display information indicating of the data that has been set to be excluded from the search by the setting part and that has been excluded from the search performed by the search part.
(Fig.6-7 and paragraphs [0033], [0060] and [0084])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Chao and Boys by incorporating the teaching of Boys into the method of Chao. One having ordinary skill in the art would have found it motivated to use the content management of Boys into the system of Chao for the purpose of providing indication or encrypted content.
Chao and Boys do not explicitly teach display information indicating a quantity of the data that has been set to be excluded from the search, however in analogous of content management, Jahangiri teaches:
 	display information indicating a quantity of the data that has been set to be excluded from the search.
(Column 2, lines 11-19 and column 3, lines 40-46)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Chao and Boys and Jahangiri by incorporating the teaching of Jahangiri into the method of Chao and Boys. One having ordinary skill in the art would have found it motivated to use the content management of Jahangiri into the system of Chao and Boys for the purpose of quantifying filtered content.





Conclusion
As necessitated by amendment, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        10/07/2022